Case 1:18-cv-01238-GJQ-PJG ECF No. 30 filed 11/26/19 PageID.256 Page 1 of 12



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


RODNEY WILLIAMSON #186967,

            Plaintiff,                             Hon. Gordon J. Quist

v.                                                 Case No. 1:18-cv-1238

TONY TRIERWEILER, et al.,

            Defendants.
____________________________________/

                         REPORT AND RECOMMENDATION

      This matter is before the Court on Defendants’ Motion for Partial Summary

Judgment.    (ECF No. 19).    Pursuant to 28 U.S.C.     636(b)(1)(B), the undersigned

recommends that: (1) Defendants’ motion be granted and Plaintiff’s retaliation claims

against Defendants Trierweiler and Ferguson be dismissed for failure to properly

exhaust administrative remedies; (2) Plaintiff’s equal protection and conspiracy claims

against Defendants Trierweiler and Ferguson be dismissed for failure to state a claim;

and (3) Defendants Trierweiler and Ferguson be dismissed from this action.

                                  BACKGROUND

      Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Parnall Correctional Facility (SMT). The events about which Plaintiff

complains occurred at the Bellamy Creek Correctional Facility (IBC).       Plaintiff has

sued the following IBC employees:        Warden Tony Trierweiler, Deputy Warden

                                          -1-
Case 1:18-cv-01238-GJQ-PJG ECF No. 30 filed 11/26/19 PageID.257 Page 2 of 12



Unknown Macauley, Inspector D. Welton, Lieutenant Unknown Ferguson, Hearing

Investigator Unknown Novak, and Resident Unit Manager (RUM) Mitch Vroman. In

its December 4, 2018, screening opinion, the Court described Plaintiff’s allegations as

follows:

      Plaintiff alleges that on December 14, 2015, he was found guilty of a Class I
      misconduct following a misconduct hearing. Defendant Novak was the
      hearing investigator for the misconduct charge. After the hearing,
      Plaintiff sent Novak a request for a copy of the disciplinary hearing packet.
      MDOC policy provides that a prisoner “may request and shall be provided”
      a copy of the hearing investigation packet following a Class I misconduct
      hearing. MDOC Policy Directive 03.03.105 ¶ GG (Apr. 9, 2012). This
      packet includes “the Hearing Investigation Report, any written witness
      statements, screening and assessment forms, and copies of photographs
      which have not been determined by the LARA hearing officer to be
      confidential[.]” Id. The prisoner must request the packet from the hearing
      investigator. Id.

      Two weeks later, Plaintiff had not received the packet, so he sent another
      request to Novak by kite and filed a grievance about the issue. Plaintiff
      alleges that he needed the packet to appeal the outcome of the prison
      disciplinary hearing because the packet contained “exculpatory evidence
      that may have cleared Plaintiff of the charge.” (Compl., ECF No.1,
      PageID.4.) He had 30 days to appeal the misconduct conviction by
      requesting a rehearing. Plaintiff never received the packet, and he had to
      appeal the misconduct conviction without it. On March 28, 2016, his
      request for a rehearing was denied. Even by that time, he still had not
      received his hearing packet.

      On January 8, 2016, Plaintiff saw Novak and asked about the hearing
      packet. Novak looked at Plaintiff and told him, “[Y]ou filed a [grievance]
      about that so what[’]s the issue now.” (Id., PageID.5.) Plaintiff responded
      that he had not received the packet within five business days. Novak
      allegedly stated, “[S]o now you’re going to tell me when I have to provide
      your hearing packet. Well since you filed that [grievance], good luck with
      getting that hearing packet you stupid ‘NI**ER’ because you won’t be
      getting it from me.” (Id.)      According to Plaintiff, two other prisoners
      heard Novak’s statement.


                                           -2-
Case 1:18-cv-01238-GJQ-PJG ECF No. 30 filed 11/26/19 PageID.258 Page 3 of 12



     Plaintiff filed a grievance and wrote a letter to Deputy Warden Macauley
     regarding Novak’s racially derogatory comment and failure to provide a
     hearing packet. On January 27, Inspector Welton interviewed Plaintiff
     regarding the grievance against Novak. Welton indicated that Novak
     denied making the statement, but Plaintiff identified two witnesses who
     could confirm Plaintiff’s account. According to Plaintiff, Welton never
     interviewed these witnesses.

     On February 4, Welton charged Plaintiff with Interference with the
     Administration of Rules—a Class II misconduct—for writing the grievance
     against Novak. (See Misconduct Report, ECF No. 1-1, PageID.38).
     According to the misconduct report, Welton investigated Plaintiff’s
     allegation of racial discrimination and found that Novak did not make the
     alleged statements. Welton reported that he sent the results of the
     investigation to Warden Trierweiler, who authorized the misconduct charge
     against Plaintiff. (Id.)

     Lieutenant Ferguson held a hearing on the Class II misconduct charge and
     found Plaintiff guilty, giving him a sanction of 30 days of loss of privileges.
     Plaintiff contends that Ferguson relied solely on Welton’s report that Novak
     refuted Plaintiff’s allegation, even though MDOC policy provides that
     “[o]rdinarily, the statement of [a] staff member refuting the claim [in the
     false grievance] will not be sufficient” to support a charge that a prisoner
     intentionally filed a false grievance. (ECF No. 1-1, PageID.52.).

     Plaintiff appealed the decision to Deputy Warden Macauley, who upheld
     Ferguson’s guilty finding on the basis that “no due process or policy
     violations [were] discovered during review[.]” (Class II and Class III
     Misconduct Appeal, ECF No. 1-1, PageID.49.) Plaintiff subsequently filed
     a grievance about the misconduct proceedings. Because of Plaintiff’s
     grievance regarding the misconduct proceedings, RUM Vroman referred
     Plaintiff for placement on modified access to the grievance process.
     (3/1/2016 Letter, ECF No. 1-1, PageID.53.)

     Based on the foregoing allegations, Plaintiff claims that Defendants have
     deprived him of his right to procedural and substantive due process,
     discriminated against him on the basis of race, interfered with Plaintiff’s
     right to petition for redress of grievances, retaliated against him for
     engaging in protected conduct by charging him with a false misconduct and
     punishing him, and denied him equal protection by treating him differently
     from other prisoners with respect to modified access to the grievance
     process.   He also claims that Defendants Trierweiler, Macauley, Welton,


                                           -3-
Case 1:18-cv-01238-GJQ-PJG ECF No. 30 filed 11/26/19 PageID.259 Page 4 of 12



        and Ferguson conspired to violate his constitutional rights. As relief,
        Plaintiff seeks a declaratory judgment as well as compensatory and
        punitive damages.

(ECF No. 5).

        The Court then analyzed Plaintiff’s complaint and concluded that Plaintiff’s

allegations against Defendants Vroman and Macauley must be “dismissed for failure to

state a claim,” but as to Defendants Trierweiler, Welton, Novak, and Ferguson, the Court

permitted “the action to proceed.”         (ECF No. 5 at PageID.79-80).     Defendants

Trierweiler and Ferguson now move the Court for summary judgment as to Plaintiff’s

retaliation claims on the ground that Plaintiff has failed to properly exhaust his

administrative remedies. Plaintiff has responded to Defendants’ motion. (ECF No. 27-

28).

                        SUMMARY JUDGMENT STANDARD

        Summary judgment shall be granted if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.    Fed. R. Civ. P. 56(a).    A party moving for summary judgment can

satisfy its burden by demonstrating         that the respondent, having had sufficient

opportunity for discovery, has no evidence to support an essential element of his or her

case.    Minadeo v. ICI Paints, 398 F.3d 751, 761 (6th Cir. 2005). Once the moving party

demonstrates that there is an absence of evidence to support the nonmoving party s

case, the non-moving party must identify specific facts that can be established by




                                             -4-
Case 1:18-cv-01238-GJQ-PJG ECF No. 30 filed 11/26/19 PageID.260 Page 5 of 12



admissible evidence, which demonstrate a genuine issue for trial.       Amini v. Oberlin

College, 440 F.3d 350, 357 (6th Cir. 2006).

       While the Court must view the evidence in the light most favorable to the non-

moving party, the party opposing the summary judgment motion must do more than

simply show that there is some metaphysical doubt as to the material facts.        Amini,

440 F.3d at 357. The existence of a mere scintilla of evidence in support of the non-

moving party s position is insufficient. Daniels v. Woodside, 396 F.3d 730, 734-35 (6th

Cir. 2005). The non-moving party may not rest upon [his] mere allegations, but must

instead present significant probative evidence establishing that there is a genuine

issue for trial.   Pack v. Damon Corp., 434 F.3d 810, 813-14 (6th Cir. 2006).

       Moreover, the non-moving party cannot defeat a properly supported motion for

summary judgment by simply arguing that it relies solely or in part upon credibility

determinations.     Fogerty v. MGM Group Holdings Corp., Inc., 379 F.3d 348, 353 (6th

Cir. 2004). Rather, the non-moving party must be able to point to some facts which

may or will entitle him to judgment, or refute the proof of the moving party in some

material portion, and. . .may not merely recite the incantation, Credibility, and have a

trial on the hope that a jury may disbelieve factually uncontested proof.   Id. at 353-54.

In sum, summary judgment is appropriate against a party who fails to make a showing

sufficient to establish the existence of an element essential to that party s case, and on

which that party will bear the burden of proof at trial.   Daniels, 396 F.3d at 735.




                                              -5-
Case 1:18-cv-01238-GJQ-PJG ECF No. 30 filed 11/26/19 PageID.261 Page 6 of 12



        While a moving party without the burden of proof need only show that the

opponent cannot sustain his burden at trial, a moving party with the burden of proof

faces a substantially higher hurdle.    Arnett v. Myers, 281 F.3d 552, 561 (6th Cir. 2002).

Where the moving party has the burden, his showing must be sufficient for the court to

hold that no reasonable trier of fact could find other than for the moving party.

Calderone v. United States, 799 F.2d 254, 259 (6th Cir. 1986). The Sixth Circuit has

emphasized that the party with the burden of proof must show the record contains

evidence satisfying the burden of persuasion and that the evidence is so powerful that

no reasonable jury would be free to disbelieve it.   Arnett, 281 F.3d at 561. Accordingly,

summary judgment in favor of the party with the burden of persuasion is inappropriate

when the evidence is susceptible of different interpretations or inferences by the trier of

fact.   Hunt v. Cromartie, 526 U.S. 541, 553 (1999).

                                       ANALYSIS

I.      Exhaustion

        As noted above, Plaintiff filed a grievance alleging that Defendant Novak referred

to him using a racial slur.     Following an investigation into Plaintiff’s allegations,

Defendant Welton charged Plaintiff with Interference with the Administration of Rules

for filing an unfounded grievance against Novak.         Plaintiff alleges that Defendant

Trierweiler approved charging Plaintiff with this misconduct and Defendant Ferguson

found him guilty of this misconduct.         Plaintiff alleges that Defendants’ conduct




                                             -6-
Case 1:18-cv-01238-GJQ-PJG ECF No. 30 filed 11/26/19 PageID.262 Page 7 of 12



constituted unlawful retaliation.     Defendants Trierweiler and Ferguson argue that

Plaintiff has failed to properly exhaust these claims.

      Pursuant to 42 U.S.C.      1997e(a), a prisoner asserting an action with respect to

prison conditions under 42 U.S.C.     1983 must first exhaust all available administrative

remedies.   See Porter v. Nussle, 534 U.S. 516, 524 (2002).        Prisoners are no longer

required to demonstrate exhaustion in their complaints. See Jones v. Bock, 549 U.S.

199, 216 (2007). Instead, failure to exhaust administrative remedies is an affirmative

defense under the PLRA which the defendant bears the burden of establishing. Id.

With respect to what constitutes proper exhaustion, the Supreme Court has stated that

the PLRA exhaustion requirement requires proper exhaustion defined as compliance

with an agency s deadlines and other critical procedural rules.       Woodford v. Ngo, 548

U.S. 81, 90-93 (2006). In Bock, the Court reiterated that

      Compliance with prison grievance procedures, therefore, is all that is
      required by the PLRA to properly exhaust. The level of detail necessary
      in a grievance to comply with the grievance procedures will vary from
      system to system and claim to claim, but it is the prison s requirements,
      and not the PLRA, that define the boundaries of proper exhaustion.

Bock, 549 U.S. at 218.

      MDOC Policy Directive 03.02.130 articulates the applicable grievance procedures

for prisoners in MDOC custody. Prior to submitting a grievance, a prisoner is required

to “attempt to resolve the issue with the staff member involved within two business days

after becoming aware of a grievable issue, unless prevented by circumstances beyond

his/her control or if the issue falls within the jurisdiction of the Internal Affairs Division


                                             -7-
Case 1:18-cv-01238-GJQ-PJG ECF No. 30 filed 11/26/19 PageID.263 Page 8 of 12



in Operations Support Administration.” Mich. Dep t of Corr. Policy Directive 03.02.130

  P (July 9, 2007). If this attempt is unsuccessful (or such is inapplicable), the prisoner

may submit a Step I grievance. Ibid. The Step I grievance must be submitted within

five business days after attempting to resolve the matter with staff. Id. at       V. The

issues asserted in a grievance “should be stated briefly but concisely” and the “[d]ates,

times, places, and names of all those involved in the issue being grieved are to be

included.” Id. at ¶ R.

      If the prisoner is dissatisfied with the Step I response, or does not receive a timely

response, he may appeal to Step II within ten business days of the response, or if no

response was received, within ten business days after the response was due. Id. at

BB. If the prisoner is dissatisfied with the Step II response, or does not receive a timely

Step II response, he may appeal the matter to Step III. Id. at          FF. The Step III

grievance must be submitted within ten business days after receiving the Step II

response, or if no Step II response was received, within ten business days after the date

the Step II response was due. Ibid.

      In support of their motion for summary judgment, Defendants have identified two

grievances Plaintiff filed: (1) IBC-16-01-0137-17e, and (2) IBC 16-02-0438-27a. (ECF

No. 20-2 at PageID.131-40). In his response to the present motion, Plaintiff has not

identified or referenced any additional grievances which he asserts are relevant to the

resolution of Defendants’ motion.




                                            -8-
Case 1:18-cv-01238-GJQ-PJG ECF No. 30 filed 11/26/19 PageID.264 Page 9 of 12



      Grievance IBC-16-01-0137-17e concerns Plaintiff’s allegations that Defendant

Novak referred to him using a racial slur.         (ECF No. 20-2 at PageID.131-35).   The

grievance does not reference Defendants Trierweiler or Ferguson and likewise makes no

mention of Plaintiff’s allegations of retaliation against these defendants. Accordingly,

this grievance fails to properly exhaust Plaintiff’s retaliation claims against Defendants

Trierweiler or Ferguson.

      In grievance IBC 16-02-0438-27a, Plaintiff alleged that Defendant Ferguson found

him guilty of Interference with the Administration of Rules as retaliation for alleging

that Defendant Novak used a racial slur.           (ECF No. 20-2 at PageID.136-40).   This

grievance was rejected at all three steps on the ground that decisions made by a hearing

officer or related to the hearing process cannot be challenged through the prison

grievance process.    (Id.).   Pursuant to MDOC Policy, matters regarding “decisions

made in hearings conducted by hearing officers” are non-grievable and, therefore, cannot

be exhausted through the prison grievance process.            Mich. Dep t of Corr. Policy

Directive 03.02.130    (F)(2) (effective July 9, 2007).

      The Sixth Circuit has confirmed that claims concerning decisions made in the

misconduct hearing process must be exhausted through that process, not the prison

grievance procedure. See Siggers v. Campbell, 652 F.3d 681, 694 (2011); see also, Smith

v. Goulet, 2018 WL 3688468 at *2 (W.D. Mich., Aug. 3, 2018) (“the ordinary grievance

procedure does not apply to disputes arising out of misconduct hearings, the prisoner

must instead raise the issue in the misconduct hearing”); Miller v. Klee, 2018 WL


                                             -9-
Case 1:18-cv-01238-GJQ-PJG ECF No. 30 filed 11/26/19 PageID.265 Page 10 of 12



1354473 at *5 (E.D. Mich., Feb. 23, 2018) (“a prisoner claiming that the issuance of a

misconduct ticket constitutes retaliation, must raise that issue during the first

misconduct hearing in order to exhaust administrative remedies”).

      Plaintiff has submitted a copy of the appeal he filed following Defendant

Ferguson’s decision finding him guilty of Interference with the Administration of Rules.

(ECF No. 28-1 at PageID.244). In his appeal, Plaintiff makes no mention of Defendants

Trierweiler and Ferguson or his allegations that they engaged in unlawful retaliation.

(Id.). While Plaintiff has submitted certain evidence regarding the alleged merits of his

various claims, Plaintiff has failed to submit any evidence suggesting that he properly

exhausted the claims in question or otherwise undermining the evidence which supports

Defendants’ position.   The Court, therefore, finds that Defendants Trierweiler and

Ferguson have satisfied their burden to demonstrate that Plaintiff has failed to properly

exhaust his claims of retaliation against them.          Accordingly, the undersigned

recommends that as to Plaintiff’s retaliation claims, Defendants Trierweiler and

Ferguson are both entitled to summary judgment.

II.   Equal Protection and Conspiracy Claims

      In Count IV of his complaint, Plaintiff also asserts equal protection and conspiracy

claims against Defendants Trierweiler and Ferguson. (ECF No. 1 at PageID.12-13).

These particular claims are also asserted against Defendants Vroman and Macauley.

(Id.). In its December 4, 2018, screening opinion, the Court found that, as to Defendants




                                          -10-
Case 1:18-cv-01238-GJQ-PJG ECF No. 30 filed 11/26/19 PageID.266 Page 11 of 12



Vroman and Macauley, Plaintiff’s equal protection and conspiracy allegations failed to

state a claim on which relief may be granted. (ECF No. 5 at PageID.73-78).

      The Court’s analysis in this regard is equally applicable to Plaintiff’s equal

protection and conspiracy claims against Defendants Trierweiler and Ferguson, as such

are based the exact same allegations. Accordingly, and in light of Plaintiff’s pauper

status, the undersigned recommends that Plaintiff’s equal protection and conspiracy

claims against Defendants Trierweiler and Ferguson be dismissed for failure to state a

claim for the reasons previously articulated by the Court. See 28 U.S.C. § 1915(e)(2)

(“the court shall dismiss the case at any time if the court determines that. . .the action

or appeal. . .fails to state a claim on which relief may be granted”).

                                     CONCLUSION

      For the reasons articulated herein, the undersigned recommends that:

(1) Defendants’ Motion for Partial Summary Judgment (ECF No. 19) be GRANTED and

Plaintiff’s retaliation claims against Defendants Trierweiler and Ferguson be

DISMISSED for failure to properly exhaust administrative remedies; (2) Plaintiff’s

equal protection and conspiracy claims against Defendants Trierweiler and Ferguson be

DISMISSED for failure to state a claim; and (3) Defendants Trierweiler and Ferguson

be DISMISSED from this action.




                                            -11-
Case 1:18-cv-01238-GJQ-PJG ECF No. 30 filed 11/26/19 PageID.267 Page 12 of 12



Date: November 26, 2019                        /s/ Phillip J. Green
                                               PHILLIP J. GREEN
                                               United States Magistrate Judge

                                 NOTICE TO PARTIES

ANY OBJECTIONS to this Report and Recommendation must be filed with the Clerk of
Court within fourteen days of the date of service of this notice. 28 U.S.C. 636(b)(1)(C).
Failure to file objections within the specified time waives the right to appeal the District
Court s order. See Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638
F.2d 947 (6th Cir.1981).




                                            -12-
